DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 09/28/2021.  In virtue of this filing, claims 1-11 are currently presented in the instant application.
Drawings
The drawing submitted on 09/28/2021 has been considered by Examiner and made of record in the application file.
Claim Objections
Claim objected to because of the following informalities:  
Regarding claim 6, claim 6 is objected to because the form and phraseology “such as” should not use in the claim.  
Regarding claim 11, claim 11 is objected to because the form and phraseology “i.e.” should not use in the claim.  
Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobti et al. (US Patent No.: 9,258,523, hereinafter, “Sobti”) in view of Ortiz et al. (US Patent No.: 10,313,435, hereinafter, “Ortiz”) and Choi et al. (US Pub. No.: 2016/0110152, hereinafter, “Choi”) and further in view of Mertl et al. (US Patent No.: 5,635,771, hereinafter, “Mertl”).
Regarding claim 1, Sobti teaches an apparatus for mobile communications comprising (see figures 1-3):
at least one communications device, adapted to receive and/or transmit information over a mobile telecommunications network (see figure 1, mobile device 140, col.5, ln.50-55), and
at least one extension device, adapted to be connected to said at least one communications device and to extend the performance thereof (see figure 1, smart device 100, col.5, ln.64-67),
wherein said at least one communications device and said at least one extension device each interconnection means, adapted to implement, detect and signal the interconnection between said at least one communications device and said at least one extension device (see figures 1-3, docking interface, col.6, ln.1-67);
input/output means for interacting with a user (see figure 1, it is clearly seen that smart phone 140 and tablet PC 100 has input/output means such as key board and display),
memory means for storing data necessary for the operation of said apparatus for mobile communications and data of interest for the user of the same (see col.2, ln.9-11, col.6, ln.1-40, applicant fails to defines the data of interest for the user, therefore, it read on transfer data, content or desired applications),
power supplying means, for supplying power to respective electric circuits (see col.6, ln.59-67, col.7, ln.1-5), and
processing means, in communication with said respective means through a communication bus, and adapted to process data and execute commands and instruction programs (see figures 1-3, col.5, ln.64-67, col.6, ln.1-40),
wherein when said at least one communications device is connected to said at least one extension device, said processing means are configured to transfer of data, content, applications and setting from one smart device to the other by for executing, through said interconnection means, a bidirectional concurrent of said data necessary for the operation of said apparatus for mobile communications and said data of interest for the user of the same, contained in said memory means of both of said devices, connected to said at least one communications device said at least one extension device (see figures 1-3, TX/RX, col.5, ln.64-67, col.6, ln.1-40).
It should be noticed that Sobti fails to teach configure to synchronization data to clone the device. However, Ortiz configure to synchronization data to clone the device (see figures 1-2, claims 1 and 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ortiz into view of Sobti in order to provide the service that the mobile phone users do not have access to there mobile phone for communication and data retrieval.
Sobti and Ortiz, in combination, fails to teach external storage. However, Choi teaches external storage (see [0129, 0140]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Choi into view of Sobti and Ortiz in order to store large data to external storage and easy to protect the data for back up.
Sobti, Ortiz, Choi, in combination, fails to teach energy accumulating means. However, Mertl teaches energy accumulating means (see figure 1, col.2, ln.7-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mertl into view of Sobti, Ortiz and Keates in order to optimal charge condition and quickly charge the device.
Regarding claim 3, Sobti further teaches said processing means are configured to adapt, through said input/output means, said at least one communications device and at least one extension device, to allow a user to use them, at least partly, in a combined manner (see figure 1, it is clearly seen that smart phone 140 and tablet PC 100 has input/output means such as key board and display, col.5, ln.64-67, col.6, ln.14-20).
Regarding claim 4, Sobti further teaches said connection between said at least one communications device and said at least one extension device is established by means of a mechanical and electrical connection when said at least one communications device is housed in a suitable cavity formed in said at least one extension device, where input and output electric elements are also provided which allow interconnection with corresponding input and output electric elements (USB- Lightning) contained in said at least one communications device (see figure 1 and 3, col.5, ln.64-67, col.6, ln.1-12, col.15, ln.42-43, examiner take official noticed that (USB- Lightning) is well known in the communication device).
Regarding claim 5, Sobti further teaches said processing means are configured to regulate the transfer of energy from said power supplying means said at least one extension device to said power supplying means of said at least one communications device (see col.6, ln.65-67).
Regarding claim 6, after combine, Sobti further teaches said transfer of energy from said power supplying means of said at least one extension device to said power supplying means said at least one communications device is regulated in a manner (see col.6, ln.61-67, col.7, ln.1-5). Mertl teaches give priority to the charging of said energy accumulating means comprised in said power supplying means said at least one primary system over the charging of said energy accumulating means comprised in said power supplying means of said secondary system (see figure 1, col.2, ln.7-19).
Regarding claim 7, Sobti further teaches said at least one extension device comprises transceiving means adapted to receive and transmit information signals through at least one short-range (WiFi, Bluetooth, and the like) or medium or long-range (professional communications systems, cellular systems, and the like) transceiving system (see col.5, ln.64-67, col.15, ln.35-50).
Regarding claim 8, Sobti further teaches a plurality of extension devices, wherein said at least one communications device can be aggregated with any one of the devices of said plurality of extension devices (see figures 1 and 13, col.5, ln.50-67. It is obvious that the system of Sobti should be included the plurality of extension devices because the smart device 100 disclosed the plurality of ports for connecting to plurality of devices).
Regarding claim 9, Sobti further teaches a plurality of communications devices, wherein said at least one extension device be aggregated with any one of the devices of said plurality of communications devices (see figures 1 and 13, col.5, ln.50-67. It is obvious that the system of Sobti should be included the plurality of communications devices because the smart device 100 disclosed the plurality of ports for connecting to plurality of devices).
Regarding claim 10, Sobti further teaches a plurality of communications devices and a plurality of extension devices, wherein any device of said plurality of communications devices can be aggregated with any one of the devices of said plurality of extension devices (see figures 1 and 13, col.5, ln.50-67. It is obvious that the system of Sobti should be included the plurality of communications devices and a plurality of extension devices because the smart device 100 disclosed the plurality of ports for connecting to plurality of devices).
Regarding claim 11, after combine, Sobti further teaches a communications device, belonging to a plurality of communications devices, is connected to an extension device, whether or not belonging to a plurality of extension devices, the data related to that particular communications device of the plurality of communications devices that can be connected to said at least one extension device (see figure 13, col.10, ln.15-20, col.9, ln.1-15, plurality of connector for connect plurality of device). Ortiz teaches prior to starting the synchronization of the two devices an access password is asked, which will produce the synchronization of only a part of the data contained in said memory means (see figure 3, col.8, ln.6-25).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobti et al. (US Patent No.: 9,258,523, hereinafter, “Sobti”) in view of Ortiz et al. (US Patent No.: 10,313,435, hereinafter, “Ortiz”) and Choi et al. (US Pub. No.: 2016/0110152, hereinafter, “Choi”) and further in view of Mertl et al. (US Patent No.: 5,635,771, hereinafter, “Mertl”) as applied to claim 1 above, and further in view of Kobayashi (US Pub. No.: 2014/0306981).
Regarding claim 2, Sobti further teaches said processing means, based on data received from said interconnection means that are configured to detect the connection thereof, starting said bidirectional synchronization as soon as a connection is established between said at least one communications device and said at least one extension device (see figure 13, col.6, ln. 25-30, col.9, ln.16-24, transmit/receive concurrent). Sobti, Ortiz, Choi and Mertl, in combination, fails to teach configured for automatically starting said bidirectional synchronization as soon as a connection is established between said at least one communications device and said at least one extension device. However, Kobayashi teaches configured for automatically starting said bidirectional synchronization as soon as a connection is established between said at least one communications device and said at least one extension device (see figures 1-2, [0141, 0158]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kobayashi into view of Sobti, Ortiz, Choi and Mertl in order to quickly transfer the data to the device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649